[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                              FILED
                            No. 05-10463             U.S. COURT OF APPEALS
                        Non-Argument Calendar           ELEVENTH CIRCUIT
                                                            August 3, 2005
                      ________________________
                                                        THOMAS K. KAHN
                                                              CLERK
                           BRB Nos. 04-02057
                              & 04-0785

IMC GLOBAL, INC.,
TRAVELERS PROPERTY & CASUALTY CORPORATION,
d.b.a. Constitution State Service Company,

                                                    Petitioners,

                                  versus

BENEFITS REVIEW BOARD,
THOMAS F. SZADA, JR.,
DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS,

                                                    Respondents.

                      ________________________

                    Petition for Review of the Decision
                      of the Benefits Review Board
                     _________________________

                            (August 3, 2005)

Before TJOFLAT, DUBINA and COX, Circuit Judges.

PER CURIAM:
      I.M.C., Global Inc. and Travelers Property & Casualty Corporation appeal the

decision of the U.S. Department of Labor Benefits Review Board affirming the

findings of fact and conclusions of law made by the Administrative Law Judge on

Thomas F. Szada Jr.’s claim for benefits and attorneys’ fees under the Longshore and

Harbor Workers’ Compensation Act, 33 U.S.C. § 901, et seq. We have considered

the briefs, and relevant parts of the record, and find no reversible error. The decision

and order of the Benefits Review Board is, therefore,

      AFFIRMED.




                                           2